DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the amendment filed 1/20/22.  As directed by the amendment, claims 21 and 31 have been amended. Claims 1-20, 22 and 32 have been cancelled. Claims 21, 23-31, 33-40 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 23-25, 27-31, 33-35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pavone US 6009637 (herein after Pavone) in view of Goodwin US 20090193688 (herein after Goodwin) and Aveni US 20080201982 A1 (herein after Aveni).
Regarding claim 21, Pavone discloses a sole structure (as seen in annotated Figure 5) for an article of footwear including an upper (Abstract, as seen in Figure 3), the sole structure comprising; a midsole (as seen in annotated Figure 5)  having an upper surface (as seen in annotated Figure 5) and a lower surface (as seen in annotated Figure 5), the midsole upper surface positioned adjacent to the upper (as seen in annotated Figure 5) an outsole (55) secured to the midsole (50, 53, Col 2, lines 37-line 67), an array of apertures formed through the first surface and the ground-contacting surface (as seen in annotated Figure 5); and an array of fluid-filled chambers (as seen in annotated Figure 5) formed separately from both the midsole and the outsole (as seen in annotated Figure 5), each fluid-filled chamber in the array of fluid-filled chambers having a shape corresponding to a cavity in the array of cavities (as seen in annotated Figures 2, 4 and 5) and an aperture in the array of apertures (as seen in annotated Figures 5), each of the fluid-filled chambers protruding outward from the cavities through a respective one of the apertures of the outsole (as seen in annotated Figures 2, 4 and 5), the fluid-filled chambers joined to one another by a plurality of connections (support members 33, 34, 35, 36, 37).














[AltContent: arrow][AltContent: textbox (Midsole lower surface)][AltContent: arrow][AltContent: textbox (Midsole upper surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Each fluid-filled chamber in the array of fluid-filled chambers having a shape corresponding to a cavity in the array of cavities.)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Midsole)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fluid-filled chambers.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (An array of apertures formed through the first surface and the ground-contacting surface.)][AltContent: textbox (A ground-contacting surface of the article of footwear.)][AltContent: arrow]
    PNG
    media_image1.png
    631
    502
    media_image1.png
    Greyscale












[AltContent: arrow][AltContent: arrow][AltContent: textbox (Fluid filled chambers)][AltContent: arrow][AltContent: textbox (Connections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Each of the fluid-filled chambers protruding outward from the cavities through a respective one of the apertures of the outsole.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    262
    487
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    297
    453
    media_image3.png
    Greyscale

However, Pavone does not specifically disclose the lower surface of the midsole defining an array of cavities, the array of fluid-filled chambers at least partially received within the cavities of the midsole and an outsole including a first surface that forms at least part of a ground-contacting surface of the article of footwear and each of the fluid-filled chambers including a second surface  that is coplanar with the first surface of the outsole  and forms at least part of the ground-contacting surface of the article of footwear.

Goodwin discloses the lower surface of the midsole defining an array of cavities (as seen in annotated Figure 15, 18 and 20), the array of fluid-filled chambers at least partially received within the cavities of the midsole (as seen in annotated Figure 15, 18 and 20), and an outsole including a first surface that forms at least part of a ground-contacting surface of the article of footwear (as seen in annotated Figure 15, 18 and 20) and each of the fluid-filled chambers including a second surface (as seen in annotated Figure 15, 18 and 20) that is coplanar with the first surface of the outsole (as seen in annotated Figure 15, 18 and 20) and forms at least part of the ground-contacting surface of the article of footwear (as seen in annotated Figure 15, 18 and 20).

[AltContent: arrow][AltContent: textbox (The lower surface of the midsole defining an array of cavities.)]
    PNG
    media_image4.png
    715
    389
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (An outsole including a first surface that forms at least part of a ground-contacting surface of the article of footwear. )][AltContent: textbox (The array of fluid-filled chambers at least partially received within the cavities of the midsole.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Midsole)]
    PNG
    media_image5.png
    333
    423
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    315
    510
    media_image6.png
    Greyscale
-





[AltContent: textbox (Each of the fluid-filled chambers including a second surface that is coplanar with the first surface of the outsole and forms at least part of the ground-contacting surface of the article of footwear.)]




Pavone is analogous art to the claimed invention as it relates to footwear structures with fluid filled chambers.  Goodwin is analogous art to the claimed invention in that it provides chambers that are seated partially within the midsole, and having a ground contacting surface.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to have modification of the sole structure of Pavone, by constructing the sole structure having fluid filled chambers and making them being in contact with the ground surface and connected to each other and the midsole and outsole as taught by Goodwin.  The substitution of the sole structure of Pavone with the sole structure of Goodwin would be a simple substitution of one known element for another to obtain predictable results, a more effective shock absorption and impact absorbing sole providing more stability to the shoe. 

However, Pavone and Goodwin do not specifically disclose a first portion of at least one of the plurality of connections being disposed between the outsole and the lower surface of the midsole.  

Aveni discloses a first portion of at least one of the plurality of connections being disposed between the outsole and the lower surface of the midsole (as seen annotated in Figure 28).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first portion of at least one of the plurality of connections being disposed between the outsole and the lower surface of the midsole.)]
    PNG
    media_image7.png
    199
    466
    media_image7.png
    Greyscale





Aveni is analogous art to the claimed invention in that it provides connections between the fluid filled chambers and between the midsole and outsole.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to have modified the fluid filled chambers of Pavone and Goodwin, with a plurality of connections disposed between the outsole and the lower surface of the midsole as taught by Aveni in order to better stabilize the fluid filled chambers and connect the chambers to each other.  The modification of the connections of Pavone and Goodwin would be a simple substitution of one known element for another to obtain predictable results improved stability to the chambers during wear.
Regarding claim 23, the modified sole structure of the combined references discloses the chambers form at least part of an edge surface of the sole structure (as seen in annotated Figure 1 and 4 of Pavone).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    278
    493
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    328
    433
    media_image9.png
    Greyscale

[AltContent: textbox (The chambers form at least part of an edge surface of the sole structure.)]


Regarding claim 24, the modified sole structure of the combined references discloses a portion of the at least one of the plurality of connections (as seen in annotated Figures 4 and 5 of Pavone) is visible at an aperture of the array of apertures (as seen in annotated Figures 4 and 5 of Pavone).
Regarding claim 25, the modified sole structure of the combined references discloses another of the plurality of connections (as seen in annotated Figures 4 and 5 of Pavone) is visible at an aperture of the array of apertures (as seen in annotated Figures 4 and 5 of Pavone).
Regarding claim 27, the modified sole structure of the combined references discloses wherein a majority of the chambers are located in a forefoot region of the article of footwear (as seen in annotated Figures 4 of Pavone).
Regarding claim 28, the modified sole structure of the combined references discloses at least some of the plurality of connections are aligned with a mediolateral axis of the article of footwear (as seen in annotated Figures 4 of Pavone).
Regarding claim 29, the modified sole structure of the combined references discloses the first portion of the at least one of the plurality of connections (as seen annotated in Figure 28 of Aveni) is in contact with the outsole (as seen annotated in Figure 28 of Aveni) and the lower surface of the midsole in an area between the outsole and the lower surface of the midsole (as seen annotated in Figure 28 of Aveni).
Regarding claim 30, the modified sole structure of the combined references discloses a second portion of the at least one of the plurality of connections (as seen in annotated Figures 4 of Pavone) extends from the first portion of the at least one of the plurality of the outsole (as seen in annotated Figures 4 of Pavone).
Regarding claim 31, Pavone discloses a sole structure (as seen in annotated Figure 5) for an article of footwear including an upper (Abstract, as seen in Figure 3), the sole structure comprising: a midsole (as seen in annotated Figure 5) having an upper surface and a lower surface (as seen in annotated Figure 5), an outsole (as seen in annotated Figure 5) including a first surface secured to the midsole (Col 2, lines 37-line 67), and an array of apertures extending through the first surface and the second surface (as seen in annotated Figures 5), and 3 41311862.1Application Serial No. 15/987,060an array of fluid-filled chambers each formed separately from both the midsole and the outsole (as seen in annotated Figures 5), each fluid-filled chamber in the array of fluid-filled chambers having a shape corresponding to a cavity in the array of cavities and an aperture in the array of apertures (as seen in annotated Figures 5), each of the fluid-filled chambers protruding outward from the cavities through a respective one of the apertures of the outsole (as seen in annotated Figures 2, 4 and 5), the fluid-filled chambers joined to one another by a plurality of connections (support members 33, 34, 35, 36, 37). 

However, Pavona does not specifically disclose the upper surface positioned adjacent to the upper and the lower surface defining an array of cavities; a second surface formed on an opposite side of the outsole than the first surface, the second surface forming at least part of a ground-contacting surface of the article of footwear; the array of fluid-filled chambers at least partially received within the cavities of the midsole, each of the fluid-filled chambers including a second surface that is coplanar with the second surface of the outsole and forms at least part of the ground-contacting surface of the article of footwear.

Goodwin, discloses the upper surface (as seen in annotated Figure 15, 18 and 20) positioned adjacent to the upper and the lower surface (as seen in annotated Figure 15, 18 and 20) defining an array of cavities (as seen in annotated Figure 15, 18 and 20); a second surface formed on an opposite side of the outsole than the first surface (as seen in annotated Figure 15, 18 and 20), the second surface forming at least part of a ground-contacting surface of the article of footwear (as seen in annotated Figure 15, 18 and 20); the array of fluid-filled chambers at least partially received within the cavities of the midsole (as seen in annotated Figure 15, 18 and 20), each of the fluid-filled chambers including a second surface that is coplanar with the second surface of the outsole (as seen in annotated Figure 15, 18 and 20) and forms at least part of the ground-contacting surface of the article of footwear (as seen in annotated Figure 15, 18 and 20).

Pavone is analogous art to the claimed invention as it relates to footwear structures with fluid filled chambers.  Goodwin is analogous art to the claimed invention in that it provides chambers that are seated partially within the midsole, and having a ground contacting surface.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to have modification of the sole structure of Pavone, by constructing the sole structure having fluid filled chambers and making them being in contact with the ground surface and connected to each other and the midsole and outsole as taught by Goodwin.  The substitution of the sole structure of Pavone with the sole structure of Goodwin would be a simple substitution of one known element for another to obtain predictable results, a more effective shock absorption and impact absorbing sole providing more stability to the shoe. 

However, Pavone and Goodwin do not specifically disclose a first portion of at least one of the plurality of connections being in contact with the first surface of the outsole and the lower surface of the midsole.  

Aveni discloses a first portion of at least one of the plurality of connections being in contact with the first surface of the outsole and the lower surface of the midsole (as seen in annotated Figure 28).  


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first portion of at least one of the plurality of connections being in contact with the first surface of the outsole and the lower surface of the midsole.)]
    PNG
    media_image7.png
    199
    466
    media_image7.png
    Greyscale





Aveni is analogous art to the claimed invention in that it provides connections between the fluid filled chambers and between the midsole and outsole.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to have modified the fluid filled chambers of Pavone and Goodwin, with a plurality of connections disposed between the outsole and the lower surface of the midsole as taught by Aveni in order to better stabilize the fluid filled chambers and connect the chambers to each other.  The modification of the connections of Pavone and Goodwin would be a simple substitution of one known element for another to obtain predictable results improved stability to the chambers during wear.
Regarding claim 33, the modified sole structure of the combined references discloses the chambers form at least part of an edge surface of the sole structure (as seen in annotated Figure 1 and 4 of Pavone).





[AltContent: textbox (Mediolateral axis)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    278
    493
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    328
    433
    media_image9.png
    Greyscale

[AltContent: textbox (The chambers form at least part of an edge surface of the sole structure.)]

Regarding claim 34, the modified sole structure of the combined references discloses a portion of the at least one of the plurality of connections (as seen in annotated Figure 4 of Pavone) is visible at an aperture of the array of apertures (as seen in annotated Figure 4 of Pavone).
Regarding claim 35, the modified sole structure of the combined references discloses another of the plurality of connections (as seen in annotated Figure 4 of Pavone) is visible at an aperture of the array of apertures (as seen in annotated Figure 4 of Pavone).
Regarding claim 37, the modified sole structure of the combined references discloses a majority of the chambers are located in a forefoot region of the article of footwear (as seen in annotated Figure 4 of Pavone).
Regarding claim 38, the modified sole structure of the combined references discloses at least some of the plurality of connections (as seen in annotated Figure 4 of Pavone) are aligned with a mediolateral axis of the article of footwear (as seen in annotated Figure 4 of Pavone).
Regarding claim 39, the modified sole structure of the combined references discloses a second portion of the at least one of the plurality of connections (as seen in annotated Figures 4 and 5 of Pavone) extends from the first portion of the at least one of the plurality of connections and to a chamber of the array of fluid-filled chambers (as seen in annotated Figures 4 and 5 of Pavone).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of connections)]
    PNG
    media_image1.png
    631
    502
    media_image1.png
    Greyscale

Regarding claim 40, the modified sole structure of the combined references discloses the second portion of the at least one of the plurality of connections is visible through an aperture of the outsole (as seen in annotated Figures 4 and 5 of Pavone).
Claims 26 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pavone US 6009637 (herein after Pavone) in view of Goodwin US 20090193688 (herein after Goodwin) and Aveni US 20080201982 A1 (herein after Aveni) as applied to claim 21 and 31 and further in view of McDonald US US 20090126230 A1 (herein after McDonald).
Regarding claims 26 and 36, the modified sole structure of the combined references discloses all the limitations of claims 26 and 36 except they do not disclose at least some of the chambers have a diamond-shaped configuration.  
McDonald discloses at least some of the chambers have a diamond-shaped configuration (paragraph 0026 and 0041, ref. 203, as seen in Figure 9). 
McDonald is analogous art to the claimed invention in that it provides sole portions with diamond shapes.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to have modified chamber shape of Pavone, Goodwin and Aveni, with the diamond shaped sole portions, as taught by McDonald in order to form a chamber feature that has the desired aesthetic detail.  The modification of chamber shape of Pavone, Goodwin and Aveni would be a simple modification of one known element for another to obtain predictable results, a chamber that engages the shape of the aperture and achieves the desired aesthetic detail. 
Arguments
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE FERREIRA whose telephone number is 571 270 5916, fax number (571) 270-6916.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732